The opinion of the court was delivered by
Nicholls, C. J.
Defendant, indicted for murder, has appealed from the judgment of the District Court sentencing him to hard labor in the penitentiary for life under a verdict returned against him of “ Guilty without capital punishment.”
The State moved for the dismissal of the appeal on the ground that the transcript was filed too late.
The prisoner was sentenced on February 13, 1897. On his application made the same day he was granted an appeal, returnable to the Supreme Court at New Orleans in ten days. The transcript of appeal was file<J in this court on March 9, 1897. No explanation of or excuse for the delay has been assigned, though defendant was represented by regular counsel. We have no alternative left to us.
The appeal is dismissed.